UNITED STATES DISTRICT COURT
SOUTHERN DISTR ICT OF NEW YORK

 DAVID DELVA,
                               Movant,                        19-CV-3623 (JMF)

                   -against-                                 12-CR-0802-4 (JMF)
 UNITED STATES OF AMERICA,                                         ORDER
                               Respondent.

JESSE M. FURMAN, United States District Judge:

        On October 22, 2019, Movant David Delva filed a motion to amend his motion under 28
U.S.C. § 2255. See 12-CR-802, ECF No. 298. On October 31, 2019, the Court entered an order
directing the Government to file any opposition to the motion to amend by November 14, 2019,
and granting Movant until December 2, 2019 to file a reply. See 12-CR-802, ECF No. 300. The
Government filed its opposition on November 14, 2019. See 12-CR-802, ECF No. 300. The
same day, the Clerk docketed — albeit only in 19-CV-3623 — a document filed by Movant
styled “Motion Requesting Leave to Supplement Title 28 U.S.C. § 2255 Motion in Light of
Rehaif v. United States 139, S. Ct. 2191, 204 L. Ed. 2d 594 (2019).” 19-CV-3623, ECF No. 15.

        As the new motion seeks substantially similar relief as Movant’s earlier motion, it is
denied as duplicative and the Court will disregard it. Movant may incorporate any arguments
that he wants to make in his reply, which — per the Court’s Order of October 31, 2019 — is due
by December 2, 2019.

       The Clerk of Court is directed to (1) docket the document filed as ECF No. 15 in 19-CV-
3623 in 12-CR-802 (but not as a live motion); (2) terminate ECF No. 15 in 19-CV-3623; and
(3) mail a copy of this Order to Movant.

       SO ORDERED.

 Dated:   November 15, 2019
          New York, New York

                                                            JESSE M. FURMAN
                                                          United States District Judge
